Exhibit 10.1

AMENDED AND RESTATED
CENTURY ALUMINUM COMPANY
EXECUTIVE SEVERANCE PLAN


THIS AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN (this “Plan”) was established
effective June 23, 2014 (the “Effective Date”) to provide for severance and
change of control benefits to certain eligible executives of Century Aluminum
Company, a Delaware corporation (the “Company”) in the circumstances described
in this Plan.
1.General Eligibility. An executive is eligible for the benefits provided under
this Plan (each such executive, referred to as the “Participant”) only if (i)
the Compensation Committee (the “Plan Administrator”) of the Company’s Board of
Directors (the “Board”) designates the executive as eligible to participate in
the Plan and (ii) the Company provides the executive with a letter agreement
(the “Participation Letter”) signed by a duly authorized officer of the Company
confirming the executive’s eligibility for this Plan. The Participation Letter
shall designate each executive as either a “Tier 1 Participant,” a “Tier 2
Participant” or a “Tier 3 Participant” in the Plan. As a condition to
participation in the Plan, the Participant must counter-sign that letter
agreement within ten (10) days after it is provided to them, agreeing to be
bound by all of the terms and conditions of this Plan, including without
limitation the restrictive covenants set forth in Sections 10 and 11 below.
2.Position and Responsibilities. The Participant’s position and responsibilities
shall be as determined by the Board (in the case of a Tier 1 Participant) or the
Company (in all other cases) from time to time. The Participant shall devote
such time and attention to his or her duties as are necessary to the proper
discharge of his or her responsibilities hereunder. The Participant agrees to
perform all duties consistent with (a) policies established from time to time by
the Company and (b) all applicable legal requirements.
3.Term; Termination; Amendments. The period of this Plan shall commence on the
Effective Date and shall continue until terminated by the Board (the “Term”). No
termination and no amendment to the Plan that reduces benefits or terminates any
Participant’s participation in the Plan shall be effective until the one-year
anniversary of the date that notice of such termination or amendment has been
provided to any affected Participant; provided, that no such termination or
amendment will be effective if a Change in Control (as defined below) occurs
during the 1-year notice period or if such termination or amendment is adopted
during a Change in Control Protection Period (as defined below).
4.Compensation, Benefits and Reimbursement of Expenses. The Participant’s base
salary (“Base Salary”), target annual cash incentive bonus (“Target Bonus”),
equity grant eligibility and other benefits shall be as set forth at the
applicable time in any applicable plan, program, agreement or arrangement
between the Participant and the Company. The Participant acknowledges that the
Board or Plan Administrator has discretion under the Company’s annual incentive
bonus plan to increase, decrease or eliminate at any time prior to payment any
amount otherwise payable under such plan or arrangement.



-1-



--------------------------------------------------------------------------------



5.Termination Other than During a Change in Control Protection Period or
Acquisition Protection Period. Subject to the conditions in Section 9 of this
Plan, if the Participant’s employment is terminated outside of a Change in
Control Protection Period or an Acquisition Protection Period either (1) by the
Company other than for Cause (as defined below) or (2) by the Participant for
Good Reason (as defined below) then:
(a)The Participant shall be entitled to receive the following cash severance
payments:
(i)an amount equal to eighteen (18) months (for a Tier 1 Participant), twelve
(12) months (for a Tier 2 Participant) or six (6) months (for a Tier 3
Participant) of the Participant’s Base Salary as of the date of termination of
employment (or, if greater, as of December 31 of the immediately preceding
year); and
(ii)an amount equal to a pro rata portion of the Participant’s annual incentive
bonus with respect to the fiscal year in which the Participant was terminated
determined in good faith by the Board or Plan Administrator based upon (A) the
extent to which the performance goals or criteria established for such annual
incentive bonus have been achieved after evaluating actual performance from the
start of the performance period until the date of termination (or the most
practicable date in proximity thereto) and equitably adjusting performance
targets for the shortened period during which the performance goals or criteria
could be achieved and (B) the total number of days in the performance cycle that
the Participant was actually employed by the Company.
The amounts due pursuant to clause (i) above shall be paid in equal installments
pursuant to the Company’s standard payroll procedures for management employees
over such eighteen- (18), twelve- (12) or six- (6) month period, as applicable
for the Participant's Tier, beginning sixty (60) days following such
termination, with the first such payment in a single lump sum to equal the
payments that would have been made at regular payroll intervals between
termination and that first payment date. The amounts set forth in clause (ii)
above shall be paid at the same time as payment is made to other executives of
the Company that participate in the Company’s annual incentive plan then in
effect, but in no event later than 2½ months after the end of the calendar year
in which the termination occurs.
(b)The Participant shall be entitled to receive continued health insurance
coverage for the Participant and his or her immediate family for a period equal
to eighteen (18) months (for a Tier 1 Participant), twelve (12) months (for a
Tier 2 Participant) or six (6) months (for a Tier 3 Participant) following the
date of termination of employment, at a cost comparable to that of an eligible
active employee of the Company throughout the coverage period; provided that
such coverage shall cease on the date the Participant is eligible for medical
coverage through another employer. At its sole discretion, the Company may
satisfy this obligation by providing additional cash severance equal to the
amount the Company would pay toward such coverage for an active employee and
allowing Participant to enroll in such coverage via COBRA at their cost, or a
cash subsidy to Participant equal to the cost of substantially identical
coverage through an individual policy, in each case if (i) coverage under the
Company’s plans cannot be provided pursuant to the terms of the Company’s group
health plan(s), or (ii) coverage under the Company’s plans would result in the
plan being discriminatory under the Internal Revenue Code



-2-



--------------------------------------------------------------------------------



(Section 105(h) or successor provision) or in an excise or penalty tax under any
applicable law or regulation.
(c)The Participant shall also be entitled to receive such other compensation or
benefits (other than to any cash severance payments or annual incentive bonus,
which rights, if any, shall be superseded by the terms described above) as are
provided in accordance with the terms and conditions of any applicable plans and
programs of the Company.
6.Termination During an Acquisition Protection Period. Subject to the conditions
in Section 9 of this Plan, if the Participant’s employment is terminated within
an Acquisition Protection Period (but not within a Change in Control Protection
Period), either (1) by the Company other than for Cause (as defined below) or
(2) by the Participant for Good Reason (as defined below) and one or more of
Participant’s corporate titles is filled by, or greater than 50% of
Participant’s responsibilities are assumed by, an employee of an Acquired Person
then:
(a)    The Participant shall be entitled to receive the following cash severance
payments:
(i)    an amount equal to eighteen (18) months (for a Tier 1 Participant),
twelve (12) months (for a Tier 2 Participant) or six (6) months (for a Tier 3
Participant) of the Participant’s Base Salary as of the date of termination of
employment (or, if greater, as of December 31 of the immediately preceding
year); and
(ii)    an amount equal to one and one half (1.5) (for a Tier 1 Participant),
one (1) (for a Tier 2 Participant) or one half (0.5) (for a Tier 3 Participant)
of Participant’s Target Bonus for the fiscal year during which the termination
occurs (or, if greater, for the immediately preceding year); and
(iii)    an amount equal to a pro rata portion of the Participant’s Target Bonus
for the fiscal year during which the termination occurs (or, if greater, for the
immediately preceding year) based on the total number of days in the performance
cycle that the Participant was employed by the Company.
The amounts due pursuant to clause (i) above shall be paid in equal installments
pursuant to the Company’s standard payroll procedures for management employees
over such eighteen- (18), twelve- (12) or six- (6) month period, as applicable
for the Participant's Tier, beginning sixty (60) days following such
termination, with the first such payment in a single lump sum to equal the
payments that would have been made at regular payroll intervals between
termination and that first payment date. The amounts set forth in clauses (ii)
and (iii) above shall be paid at the same time as payment is made to other
executives of the Company that participate in the Company’s annual incentive
plan then in effect, but in no event later than 2½ months after the end of the
calendar year in which the termination occurs.
(b)    The Participant shall be entitled to receive continued health insurance
coverage for the Participant and his or her immediate family for a period equal
to eighteen (18) months (for a Tier 1 Participant), twelve (12) months (for a
Tier 2 Participant) or six (6) months (for a Tier 3 Participant) following the
date of termination of employment, at a cost comparable



-3-



--------------------------------------------------------------------------------



to that of an eligible active employee of the Company throughout the coverage
period; provided that such coverage shall cease on the date the Participant is
eligible for medical coverage through another employer. At its sole discretion,
the Company may satisfy this obligation by providing additional cash severance
equal to the amount the Company would pay toward such coverage for an active
employee and allowing Participant to enroll in such coverage via COBRA at their
cost, or a cash subsidy to Participant equal to the cost of substantially
identical coverage through an individual policy, in each case if (i) coverage
under the Company’s plans cannot be provided pursuant to the terms of the
Company’s group health plan(s), or (ii) coverage under the Company’s plans would
result in the plan being discriminatory under the Internal Revenue Code (Section
105(h) or successor provision) or in an excise or penalty tax under any
applicable law or regulation.
(c)    The Participant shall be entitled to receive such other compensation or
benefits (other than to any cash severance payments or annual incentive bonus,
which rights, if any, shall be superseded by the terms described above) as are
provided in accordance with the terms and conditions of any applicable plans and
programs of the Company.
(d)    The Participant shall be entitled to receive a pro rata portion of
outstanding incentive awards (including stock options, restricted stock and
“Performance Shares” (as such term is defined in the Company’s then-applicable
Stock Incentive Plan, as amended from time to time)) granted to the Executive
under the such plan, the Company's Long-Term Incentive Plan or under any other
similar incentive plan or arrangement, each as amended from time to time. The
pro rata portion payable to Participant shall be determined by multiplying
Participant’s “target” award (including any time-vesting awards that have not
yet vested) under the applicable plan or arrangement by a fraction, the
numerator of which is the total number of days in the performance cycle that the
Participant was employed by the Company and the denominator of which is the
total number of days in the performance cycle. Any payment of the amounts set
forth in the immediately preceding sentence shall be made at the same time as
payment is made to other executives of the Company that participate in the
applicable plan or arrangement, but in no event later than 2½ months after the
end of the calendar year in which the termination occurs.
7.Termination During a Change in Control Protection Period. Subject to the
conditions in Section 9 of this Plan, if the Participant’s employment is
terminated within a Change in Control Protection Period (if such period is also
an Acquisition Protection Period, this Section 7 will govern and Section 6 shall
not apply), either (1) by the Company other than for Cause (as defined below) or
(2) by the Participant for Good Reason (as defined below) then:
(a)    The Participant shall be entitled to receive the following cash severance
payments in a lump sum within sixty (60) days following termination, subject to
later payment if and as provided in Section 13:
(i)    an amount equal to the applicable Change in Control Multiple times the
sum of the Participant’s (x) then Base Salary (or, if greater, Base Salary for
the year immediately preceding the Change in Control) plus (y) his or her Target
Bonus for the fiscal year during which the termination occurs (or, if greater,
for the year immediately preceding the Change in Control); and



-4-



--------------------------------------------------------------------------------



(ii)    an amount equal to a pro rata portion of the Participant’s Target Bonus
for the fiscal year during which the termination occurs (or, if greater, for the
year immediately preceding the Change in Control) based on the total number of
days in the performance cycle that the Participant was employed by the Company.
(b)    The Participant shall be entitled to receive continued health insurance
coverage for the Participant and his or her immediate family for a period equal
to eighteen (18) months (for a Tier 1 or Tier 2 Participant) or twelve (12)
months (for a Tier 3 Participant) following the date of termination of
employment, at a cost comparable to that of an eligible active employee of the
Company throughout the coverage period; provided that such coverage shall cease
on the date the Participant is eligible for medical coverage through another
employer. At its sole discretion, the Company may satisfy this obligation by
providing additional cash severance equal to the amount the Company would pay
toward such coverage for an active employee and allowing Participant to enroll
in such coverage via COBRA at their cost, or a cash subsidy to Participant equal
to the cost of substantially identical coverage through an individual policy, in
each case if (i) coverage under the Company’s plans cannot be provided pursuant
to the terms of the Company’s group health plan(s), or (ii) coverage under the
Company’s plans would result in the plan being discriminatory under the Internal
Revenue Code (Section 105(h) or successor provision) or in an excise or penalty
tax under any applicable law or regulation.
(c)    The Participant shall also be entitled to receive such other compensation
or benefits (other than to any cash severance payments or annual incentive
bonus, which rights, if any, shall be superseded by the terms described above)
as are provided in accordance with the terms and conditions of any applicable
plans and programs of the Company.
(d)    The Participant shall be entitled to receive all outstanding incentive
awards at target levels (including stock options, restricted stock and
“Performance Shares” (as such term is defined in the Company’s then-applicable
Stock Incentive Plan, as amended from time to time)) granted to the Executive
under such plan, the Long-Term Incentive Plan or under any other similar
incentive plan or arrangement, each as amended from time to time. Any payment of
the amounts set forth in the immediately preceding sentence shall be made at the
same time as amounts are payable under Section 7(a), unless the Company
reasonably determines that such awards are "deferred compensation" as defined in
Section 409A of the Code, in which event they shall be fully vested but paid on
the date otherwise scheduled in the applicable award agreements.
(e)    If, at the Participant's termination of employment, no Change in Control
has occurred, but one does occur within 6 months after such termination so that
the Change in Control Protection Period begins before such termination, any
amounts being paid hereunder pursuant to Sections 5 or 6 shall be recomputed in
accordance with this Section and the remaining amounts due shall be paid at the
time required by this Section 7; provided, for the avoidance of doubt, that such
termination (x) was at the request of a third party who had taken steps
reasonably calculated or intended to effect a Change in Control or (y) otherwise
arose in connection with or in anticipation of the Change in Control.



-5-



--------------------------------------------------------------------------------



8.Definitions.
(a)    Cause. “Cause” shall mean:
(i)    the Participant’s malfeasance or nonfeasance in the performance of the
material duties or responsibilities of his or her position with the Company or
any of its subsidiaries, or failure to timely carry out any material lawful and
reasonable directive of the Company, in each case if not remedied within fifteen
(15) days after receipt of written notice from the Company describing such
malfeasance, non-feasance or failure;
(ii)    the Participant’s embezzlement or misappropriation of any material funds
or property of the Company or any of its subsidiaries or of any material
corporate opportunity of the Company or any of its subsidiaries;
(iii)    the conduct by the Participant which is a material violation of this
Plan or any other agreement between the Participant and the Company or any of
its subsidiaries or affiliates in each case, that is not remedied within fifteen
(15) days after receipt of written notice from the Company describing such
conduct;
(iv)    any material violation of any generally applicable written policy of the
Company previously provided to the Participant, the terms of which provide that
violation may be grounds for termination of employment in each case, that is not
remedied within fifteen (15) days after receipt of written notice from the
Company describing such conduct;
(v)    the commission by the Participant of an act of fraud or willful
misconduct or Participant’s gross negligence, in each case that has caused or is
reasonably expected to result in material injury to the Company or any of its
subsidiaries; or
(vi)    the Participant’s commission of any felony or of any misdemeanor
involving moral turpitude.


Any termination for Cause of a Participant other than a Tier 1 Participant shall
be effective upon receipt by the Participant of a notice in accordance with
Section 17 stating in reasonable detail the facts and circumstances alleged to
provide a basis for termination for Cause. Any termination for Cause of a Tier 1
Participant shall be effective only upon (i) a determination by the majority of
the Board in good faith that Cause exists, (ii) receipt by the Tier 1
Participant of a notice in accordance with Section 17 stating in reasonable
detail the facts and circumstances alleged to provide a basis for termination
for Cause and (iii) the Tier 1 Participant has been given a reasonable
opportunity to be heard by the Board (together with legal counsel) (such
opportunity to be given within thirty (30) days of the Tier 1 Participant’s
receipt of the notice set forth in (ii) above).
(b)    Change in Control. A “Change in Control” of the Company shall be deemed
to have occurred if, as the result of a single transaction or a series of
transactions, the event set forth in any one of the following paragraphs shall
have occurred:
(i)    any Person (other than a Permitted Person or Glencore Xtrata plc or any
of its subsidiaries, affiliates, successors or assigns (collectively,
“Glencore”)) becomes



-6-



--------------------------------------------------------------------------------



the Beneficial Owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding voting securities;
(ii)    Glencore becomes the Beneficial Owner, directly or indirectly, of all of
the issued and outstanding voting securities of the Company;
(iii)    Incumbent Directors at the beginning of any twelve- (12) month period
cease at any time and for any reason to constitute a majority of the number of
directors then serving on the Board. “Incumbent Directors” shall mean directors
who either (A) are directors of the Company as of the Effective Date; (B) are
appointed by or on behalf of Glencore; or (C) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority vote of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened election contest by any Person, including but not limited
to a consent solicitation, relating to the election of directors to the Board);
or
(iv)    the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company;
(v)    a Fundamental Change;
(vi)     the consummation of (A) a reorganization, merger or consolidation, or
sale or disposition by the Company of all or substantially all of the assets of
the Company and its subsidiaries to any Person or (B) the acquisition of assets
or stock of another Person in exchange for voting securities of the Company
(each of (A) and (B) a “Business Combination”), in each case, other than a
Business Combination (x) with a Permitted Person or (y) pursuant to which, at
least fifty percent (50%) of the combined voting power of the voting securities
of the entity resulting from such Business Combination are owned by stockholders
of the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale; provided that, any Business Combination
with Glencore shall not constitute a Change in Control, unless, as a result of
such Business Combination, Glencore (X) owns, directly or indirectly, all or
substantially all of the assets of the Company and its subsidiaries or (Y)
Beneficially Owns, directly or indirectly, of all of the issued and outstanding
voting securities of the Company.
“Change in Control Multiple” shall mean (x) if the applicable termination occurs
on or prior to December 31, 2015, two and one half (2.5) times (for a Tier 1
Participant), two (2) times (for a Tier 2 Participant) or one and one half (1.5)
times (for a Tier 3 Participant) or (y) if the applicable termination occurs
after December 31, 2015, two (2) times (for a Tier 1 Participant), one and one
half (1.5) times (for a Tier 2 Participant) or one (1.0) times (for a Tier 3
Participant).
“Beneficial Owner” or "Beneficially Owned" shall have the meaning set forth in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).



-7-



--------------------------------------------------------------------------------



“Fundamental Change” shall be deemed to have occurred if, as the result of a
single transaction or a series of transactions, (i) Glencore becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding voting securities and, within 24 months after
reaching such ownership threshold, (ii) greater than 50% of Participant’s
responsibilities are assumed (either while Participant is still employed, or
within 6 months after Participant is terminated by the Company) by any person
who was not an employee of the Company before the ownership change; provided
that, if such responsibility assumption is in connection with the promotion of a
Participant to which the Participant agrees in writing, or occurs after a
Participant has resigned without Good Reason, no Fundamental Change shall be
deemed to have occurred.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan sponsored or
maintained by the Company or any of its subsidiaries, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company (the entities identified in clauses (i)-(iv), the “Permitted Persons”
and each a “Permitted Person”).
(c)    Acquisition Protection Period. “Acquisition Protection Period” shall mean
(i) the twenty-four (24) month period beginning on the date of any acquisition
by the Company of, directly or indirectly, (x) securities representing fifty
percent (50%) or more of the combined voting power of another Person’s then
outstanding voting securities or (y) all or a portion of the assets or employees
of another Person, in each case occurring after the Effective Date (each of
clauses (x) and (y), an “Acquisition” and the Person referenced therein, an
“Acquired Person”) and (ii) the six (6) month period prior to the date of any
Acquisition, if the Participant is terminated during such six-month period and
such termination arose in connection with or in anticipation of the Acquisition.
(d)    Change in Control Protection Period. “Change in Control Protection
Period” shall mean (i) the twenty-four- (24) month period beginning on the date
of any Change in Control occurring after the Effective Date and (ii) the six-
(6) month period prior to the date of any Change in Control, if the Participant
is terminated during such six-month period and such termination (x) was at the
request of a third party who had taken steps reasonably calculated or intended
to effect a Change in Control or (y) otherwise arose in connection with or in
anticipation of the Change in Control.
(e)    Good Reason During a Change in Control Protection Period. “Good Reason”
shall mean for any termination that occurs during a Change in Control Protection
Period the occurrence of any one of the following without the Participant’s
prior written consent:
(i)    any material adverse alteration (including an adverse change to
Participant’s upward reporting requirements) or material diminution in the
Participant’s authority, duties or responsibilities as in effect immediately
prior to the occurrence of a Change in Control (or, if any changes to such
Participant’s authority, duties or responsibilities were made



-8-



--------------------------------------------------------------------------------



in connection with or in anticipation of the Change in Control, as in effect
immediately prior to such changes), provided that the failure of any Participant
to be elected or re-elected to the Board or to serve as a director and/or
officer of any of the Company’s subsidiaries shall not be considered Good
Reason;
(ii)    a reduction in the Participant’s Base Salary, Target Bonus or long-term
incentive compensation opportunity (as determined by the Compensation Committee
in good faith), except as part of a reduction of less than ten percent (10%)
that is applicable to all of the Company’s senior executives;
(iii)    a relocation of the offices at which the Participant is principally
employed for a period of at least three months, which relocation increases the
distance between the Participant’s residence and such offices by more than fifty
(50) miles, excluding required and appropriate travel on the Company’s business
to an extent substantially consistent with the Participant’s business travel
obligations prior to the Change in Control or substantially consistent with the
customary travel obligations of a similarly situated officer of a similar sized
company; or
(iv)    the Company’s failure to obtain assumption of this Plan by a successor
within ten (10) days of a Change in Control;
provided, however, that in each such case: (i) the Participant notifies the
Company of the occurrence of Good Reason within sixty (60) days after the
Participant becomes aware (or should have become aware) of the applicable facts
and circumstances giving rise to the occurrence; (ii) the Company shall have the
right, within thirty (30) days after receipt of such written notice (which shall
set forth in reasonable detail the specific conduct of Company that constitutes
Good Reason and the specific provision(s) of this Plan on which the Participant
relies), to cure the event or circumstances giving rise to such Good Reason and,
in the event of the Company so cures, such event or circumstances shall not
constitute Good Reason hereunder; and (iii) if the Company fails to cure the
event or circumstance giving rise to such Good Reason, the Participant resigns
within thirty (30) days after the expiration of the thirty-day cure period. In
any event, for a termination to be considered for Good Reason hereunder, the
termination must occur no later than two years after the initial existence of
the condition alleged to give rise to Good Reason. A Good Reason termination
shall be treated as an involuntary separation from service for purposes of Code
Section 409A.
(f)    Good Reason Other than in a Change in Control Protection Period. “Good
Reason” shall mean for any termination that occurs outside of a Change in
Control Protection Period a reduction in the Participant’s Base Salary, except
as part of an across-the-board reduction of less than ten percent (10%) that is
applicable to all of the Company’s senior executives; provided, however, that
(i) the Participant notifies the Company of the occurrence of Good Reason within
sixty (60) days after the Participant becomes aware (or should have become
aware) of such occurrence; (ii) the Company shall have the right, within thirty
(30) days after receipt of written notice (which shall set forth in reasonable
detail the specific conduct of Company that constitutes Good Reason and the
specific provision(s) of this Plan on which the Participant relies) from the
Participant of the Company’s violation of any of the foregoing, to cure the
event or circumstances giving rise to such Good Reason and in the event of which
cure,



-9-



--------------------------------------------------------------------------------



such event or circumstances shall not constitute Good Reason hereunder; and
(iii) if the Company fails to cure the event or circumstance giving rise to such
Good Reason, the Participant resigns within thirty (30) days after the
expiration of the thirty-day cure period. In any event, for a termination to be
considered for Good Reason hereunder, the termination must occur no later than
two years after the initial existence of the condition alleged to give rise to
Good Reason. A Good Reason termination shall be treated as an involuntary
separation from service for purposes of Code Section 409A.
9.Provisions Applicable to Any Termination of Employment.
(a)    Qualifying Terminations. The Company will pay severance benefits under
Sections 5, 6 or 7 on account of the termination of the Participant’s employment
with the Company or any of its subsidiaries only if the termination is
attributable to one of the following conditions:
(vii)    the result of a reduction in force (an involuntary separation without
Cause and due to elimination of position or a layoff of personnel);
(viii)    the result of such Participant’s having submitted to the Company his
or her written resignation or offer of resignation upon and in accordance with
(A) the request by the Board in writing or pursuant to a duly adopted resolution
of the Board or (B) with respect to all Participants other than a Tier 1
Participant, the written request of the Chief Executive Officer of the Company;
(ix)    the result of a divestment by the Company of the operating unit in which
such Participant works and which unit is sold, conveyed or transferred to
another Person (whether in connection with a sale of assets, stock or other form
of transaction) and the Participant is not offered employment by the acquiring
corporation or entity on substantially the same terms and conditions as his or
her employment with the Company;
(x)    a termination by the Participant for Good Reason; or
(xi)    for the convenience of the Company or otherwise by the Company for any
reason other than one or more of the reasons set forth in Section 9(b).
(b)    Disqualifying Terminations. Notwithstanding anything herein to the
contrary, the Company will not be obligated to pay severance benefits to the
Participant under this Plan if the Participant’s termination is the result of:
(i)    a voluntary termination by the Participant (a separation, including a
voluntary retirement, initiated by the Participant) other than for Good Reason;
(ii)    the Company having terminated the Participant for Cause;
(iii)    the removal of the Participant from one or more officer positions but
such Participant is offered and accepts one or more other officer positions at
the Company; or
(iv)    the death or disability of the Participant.



-10-



--------------------------------------------------------------------------------



(c)    Change in Control Best Payments Determination. In the event the benefits
described in Section 7 (the “CIC Severance Benefits”) are payable to the
Participant in connection with a Change in Control and, if paid, could subject
the Participant to an excise tax under Section 4999 of the Internal Revenue Code
(the “Excise Tax”), then notwithstanding the provisions of Section 7 the Company
shall reduce the CIC Severance Benefits (the “Benefit Reduction”) under Section
7 by the amount necessary to result in the Participant not being subject to the
Excise Tax if such reduction would result in the Participant’s “Net After Tax
Amount” attributable to the CIC Severance Benefits described in Section 7 being
greater than it would be if no Benefit Reduction was effected. In the event of
any over or under reduction pursuant to the previous sentence, the amount of the
Benefit Reduction shall be adjusted (and any additional payments by the Company
or any required repayments by the Participant, as applicable, shall be promptly
made) to the minimum amount necessary to result in the Participant not being
subject to the Excise Tax. For this purpose “Net After Tax Amount” shall mean
the net amount of CIC Severance Benefits the Participant is entitled to receive
under this Plan after giving effect to all federal, state and local taxes which
would be applicable to such payments, including, but not limited to, the Excise
Tax. The determination of whether any such Benefit Reduction shall be effected
shall be made by a nationally recognized public accounting firm, selected by the
Company and reasonably acceptable to Participant, and such determination shall
be binding on both the Participant and the Company.
(d)    Release. The receipt by the Participant of any payments or benefits under
Section 5, 6 or 7 is further subject to the Participant executing, delivering
and not revoking a release of claims in substantially the form attached hereto
as Exhibit A within forty five (45) days following termination, or all rights to
payment or receipt of benefits hereunder lapse.
(e)    Compliance with Covenants.    If Participant, at any time before all
payments due hereunder are paid, fails to comply with the Participant’s
obligations under Sections 10 and 11 below, the Company may cease payment
hereunder and any further amounts due shall be deemed a "disputed payment" for
purposes of Code Section 409A-2(g) payable only as and if required as a result
of the dispute resolution provisions in Section 22 hereof.
10.Protection of Company Property. The Participant acknowledges that his
services in exchange for which certain promises made under this Plan are of a
special, unique, unusual, extraordinary and intellectual character. In
recognition of the foregoing, the Participant covenants and agrees as follows:
(a)    No Disclosure or Use of Confidential Information. The Participant will
not, at any time, communicate or divulge to or use for the benefit of himself or
any other person, firm, association or corporation (other than the Company and
its subsidiaries), without the prior written consent of the Company, any
Confidential Information (as defined below) owned or used by the Company or any
of its subsidiaries or affiliates that may be communicated to, acquired by or
learned of by the Participant in the course of, or as a result of, his
employment with the Company or any of its subsidiaries or affiliates.  All
Confidential Information relating to the business of the Company or any of its
subsidiaries or affiliates which the Participant shall use or prepare or come
into contact with shall become and remain the sole property of the Company or
its subsidiaries or affiliates, as applicable.  “Confidential Information” means
information not generally known about the Company and its subsidiaries,
affiliates, strategic partners, services



-11-



--------------------------------------------------------------------------------



and products, whether written or not, including information relating to
research, development, purchasing, marketing plans, computer software or
programs, any copyrightable material, trade secrets and proprietary information,
including, but not limited to, information about their past, present and future
financial condition, pricing strategy, prices, suppliers, cost information,
business and marketing plans, the markets for their products, key personnel,
past, present or future actual or threatened litigation, current and prospective
customer lists, operational methods, acquisition plans, prospects, plans for
future development and other business affairs and information about the Company
and its subsidiaries, affiliates and strategic partners not readily available to
the public. The Participant may disclose Confidential Information only to the
extent it (i) becomes part of the public domain other than as a result of the
Participant’s breach hereof or (ii) is required to be disclosed by applicable
law or by order of any court of competent jurisdiction.  If the Participant is
required by applicable law or regulation or by legal process to disclose any
Confidential Information, the Participant will provide the Company or any of its
subsidiaries, affiliates or strategic partners with prompt notice thereof so as
to enable the Company to seek an appropriate protective order.
(b)    Non-Disparagement. The Participant will not, at any time, take any action
or make any public statement, including, without limitation, statements to
individuals, subsequent employers, vendors, clients, customers, suppliers or
licensors or the news media, that would disparage, defame or place in a negative
light, the Company, any of its subsidiaries or affiliates, or any of their
respective officers, directors, employees, successors, business services or
products; provided that nothing herein shall restrict the Participant from
making statements in good faith that are required by applicable law, applicable
regulatory process or by order of any court of competent jurisdiction.  
(c)    Return of Company Property, Records and Files. Upon the termination of
the Participant’s employment at any time and for any reason, or at any other
time the Company may so request, the Participant shall promptly deliver to the
Company all of the property and equipment of the Company, its subsidiaries and
affiliates (including any cell phones, credit cards, personal computers, etc.)
and any and all documents, records and files, including any notes, memoranda,
customer lists, reports or any and all other documents, including any copies
thereof, whether in hard copy form or electronic form, which relate to the
Company, its subsidiaries or affiliates, and/or their respective past and
present officers, directors, employees, consultants, successors or assigns
(collectively, the “Company Property, Records and Files”); it being expressly
understood that, upon termination of the Participant’s employment at any time
and for any reason, the Participant shall not be authorized to retain any of the
Company Property, Records and Files, any copies thereof or excerpts therefrom.
11.Noncompetition and Other Matters.
(a)    Noncompetition. During the Participant’s employment with the Company and
for the Restricted Period, the Participant shall not, directly or indirectly, in
any city, town, county, parish or other municipality in any state of the United
States (the names of each such city, town, parish, or other municipality being
expressly incorporated by reference herein), or any other place in the world,
where the Company, or its subsidiaries, successors, or assigns, engages in the
management and operation of their respective businesses or the ownership of
their respective property (i) engage in any primary aluminum business in
substantial competition with



-12-



--------------------------------------------------------------------------------



the business of the Company or its subsidiaries (each, a “Competing Business”)
for the Participant’s own account; (ii) enter the employ of, or render any
consulting or contracting services to, any entity whose primary business is a
Competing Business; or (iii) become interested in or otherwise associated or
connected with in any capacity any entity whose primary business is a Competing
Business, including, without limitation, as a partner, shareholder, officer,
director, principal, agent, trustee, employee, contractor or consultant of, or
in a management position with, any Competing Business or with any entity
providing consulting services to a Competing Business; provided, however, that
the Participant may own, directly or indirectly, solely as a passive investment,
securities of any entity traded on any national securities exchange if the
Participant is not a controlling person of, or a member of a group which
controls such entity and does not, directly or indirectly, own one percent (1%)
or more of any class of securities of such entity. “Restricted Period” means,
(i) with respect to a termination that occurs other than during a Change in
Control Protection Period, eighteen (18) months (for a Tier 1 Participant),
twelve (12) months (for a Tier 2 Participant) or six (6) months (for a Tier 3
Participant) and (ii) with respect to a termination that occurs during a Change
in Control Protection Period, twenty-four (24) months (for a Tier 1
Participant), eighteen (18) months (for a Tier 2 Participant) and twelve (12)
months (for a Tier 3 Participant).
(b)    Noninterference; No Hire. During the Restricted Period, the Participant
shall not, directly or indirectly, solicit, induce, or attempt to solicit or
induce any officer, director, employee, agent or consultant of the Company or
any of its subsidiaries, affiliates, successors or assigns to terminate his, her
or its employment or other relationship with the Company or its subsidiaries,
affiliates, successors or assigns for the purpose of associating with any
competitor of the Company or its subsidiaries, affiliates, successors or
assigns, or otherwise encourage any such person or entity to leave or sever his,
her or its employment or other relationship with the Company or its
subsidiaries, affiliates, successors or assigns for any other reason. During the
Restricted Period, the Participant shall not hire, either directly or through
any employee, agent or representative, any employee of the Company or any of its
subsidiaries or affiliates.
(c)    No Solicitation. During the Restricted Period, the Participant shall not,
directly or indirectly, solicit, induce, or attempt to solicit or induce any
customers, clients, vendors, suppliers or consultants then under contract to the
Company or its subsidiaries, affiliates, successors or assigns, to terminate,
limit or otherwise modify his, her or its relationship with the Company or its
subsidiaries, affiliates, successors or assigns, for the purpose of associating
with any competitor of the Company or its subsidiaries, affiliates, successors
or assigns, or otherwise encourage such customers, clients, vendors, suppliers
or consultants then under contract to terminate his, her or its relationship
with the Company or its subsidiaries, affiliates, successors or assigns for any
reason.
12.Rights and Remedies upon Breach.
(a)    Specific Performance and Accounting. If the Participant breaches, or
threatens to commit a breach of, any of the provisions of Sections 10 or 11
above (the “Restrictive Covenants”), the Company and its subsidiaries,
affiliates, successors or assigns shall have the following rights and remedies,
each of which shall be independent of the others and severally enforceable, and
each of which shall be in addition to, and not in lieu of, any other



-13-



--------------------------------------------------------------------------------



rights or remedies available to the Company or its subsidiaries, affiliates,
successors or assigns at law or in equity:
(v)    the right and remedy to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction by injunctive decree or
otherwise, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company or its
subsidiaries, affiliates, successors or assigns and that money damages would not
provide an adequate remedy to the Company or its subsidiaries, affiliates,
successors or assigns; and
(vi)    the right and remedy to require the Participant to account for and pay
over to the Company or its subsidiaries, affiliates, successors or assigns, as
the case may be, all compensation, profits, monies, accruals, increments or
other benefits derived or received by the Participant as a result of any
transaction or activity constituting a breach of any of the Restrictive
Covenants.
(b)    Severability of Covenants. The Participant acknowledges and agrees that
the Restrictive Covenants are reasonable and valid in geographic and temporal
scope and in all other respects. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full force and effect without regard to the invalid portions.
(c)    Modification by the Court. If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or scope of such provision, such court shall have the power (and is
hereby instructed by the parties) to modify or reduce the duration or scope of
such provision, as the case may be (it being the intent of the parties that any
such modification or reduction be limited to the minimum extent necessary to
render such provision enforceable), and, in its modified or reduced form, such
provision shall then be enforceable.
(d)    Enforceability in Jurisdictions. The Participant intends to and hereby
confers jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographic scope of such covenants. If the courts of any
one or more of such jurisdictions hold the Restrictive Covenants unenforceable
by reason of the breadth of such scope or otherwise, it is the intention of the
Participant that such determination not bar or in any way affect the right of
the Company or its subsidiaries, affiliates, successors or assigns to the relief
provided herein in the courts of any other jurisdiction within the geographic
scope of such covenants, as to breaches of such covenants in such other
respective jurisdictions, such covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.
(e)    Extension of Restriction in the Event of Breach. In the event that the
Participant breaches any of the provisions set forth in Sections 10 or 11, the
length of time of the Restricted Period shall be extended for a period of time
equal to the period of time during which the Participant is in breach of such
provision.



-14-



--------------------------------------------------------------------------------



13.Section 409A Matters.
(a)    To the fullest extent applicable, amounts and other benefits payable
under this Plan are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), including the rulings, notices and other guidance
issued by the Internal Revenue Service interpreting the same (collectively,
“Section 409A”) in accordance with one or more of the exemptions available under
Section 409A. This Plan shall be interpreted and administered to the extent
possible in a manner consistent with the foregoing statement of intent.  In this
regard, each such payment hereunder that may be treated as payable in the form
of “a series of installment payments,” as defined in Treas. Reg.
§1.409A-2(b)(2)(iii) shall be deemed a separate payment for purposes of Section
409A.
(b)    Notwithstanding anything in this Plan or elsewhere to the contrary, if
the Participant is a “Specified Employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code, as determined by the Compensation Committee) on
the date of his termination of employment, and the Company reasonably determines
that any amount or other benefit payable under this Plan on account of the
Participant’s “separation from service,” within the meaning of Section
409A(a)(2)(A)(i) of the Code, constitutes nonqualified deferred compensation
(after taking into account all exclusions applicable to such payments under
Section 409A) that will violate the requirements of Section 409A(a)(2) if paid
at the time specified in the Plan, then the payment thereof shall be postponed
to and paid on the first business day after the expiration of six months from
the date of Participant’s termination of employment or, if earlier, the date of
the Participant’s death (the “Delayed Payment Date”), and the remaining amounts
or benefits shall be paid at the times otherwise provided under this Plan. The
Company and the Participant may agree to take other actions to avoid a violation
of Section 409A at such time and in such manner as permitted under Section
409A.  If this Section 13(c) requires a delay of any payment, such payment shall
be accumulated and paid in a single lump sum on the Delayed Payment Date
together with interest for the period of delay, compounded monthly, and
calculated at the prime rate as set forth in the Eastern edition of the Wall
Street Journal on the date of termination. If a benefit subject to the delayed
payment rules of this Section 13(c) is to be provided other than by the payment
of money to the Participant, then the Participant must first pay such amount
(either to the Company or to the party the company would otherwise pay on the
Participant's behalf) to the Company of the full taxable value of the benefit
and then, on the first business day following the Delayed Payment Date, the
Company shall repay the Participant for the advance payments made by the
Participant pursuant to the terms of this sentence which would otherwise not
have been required of the Participant.
(c)    The date of the Participant’s “separation from service,” as defined in
Section 409A (and as determined by applying the default presumptions in Treas.
Reg. §1.409A-1(h)(1)(ii)), shall be treated as the date of his termination of
employment for purposes of determining the time of payment of any amount that
becomes payable to the Participant hereunder upon his termination of employment
and that is properly treated as a deferral of compensation subject to Section
409A after taking into account all exclusions applicable to such payment under
Section 409A and for purposes of determining whether the Participant is a
“Specified Employee” on the date of his termination of employment.



-15-



--------------------------------------------------------------------------------



(d)    Notwithstanding any provision of this Plan to the contrary, the time of
payment of any awards that are subject to Section 409A as “nonqualified deferred
compensation” and that vest on an accelerated basis pursuant to this Plan shall
not be accelerated unless such acceleration is permissible under Section
409A.  If the payment of vested performance share awards cannot be accelerated
pursuant to this provision, payment shall include interest for the period of
delay, compounded monthly, equal to the prime rate as set forth in the Eastern
edition of the Wall Street Journal on the date when payment of the vested
performance share awards would otherwise have been made. In particular, if a
Participant becomes first eligible for this Plan after an award date for
Performance Shares, or a Participant was a previous participant in the executive
severance plan which this replaces, this Plan will not apply to accelerate or
delay the time of payment of such an award as in effect on the date of the
award, but vesting or computation of the amounts to be paid shall be governed by
this Plan.
14.No Duty to Mitigate; No Offset. The Company’s obligation to make the payments
provided for in, and otherwise to perform its obligations under, this Plan shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Participant or
others whether in respect of claims made under this Plan or otherwise; provided,
that the Company shall have the right to offset any such payments against
amounts owed by the Participant to the Company. In no event shall the
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts, benefits and other compensation payable or
otherwise provided to the Participant under any of the provisions of this Plan,
and (subject to the foregoing proviso) such amounts shall not be reduced,
regardless of whether the Participant obtains other employment.
15.Forfeiture and Repayment. The Participant acknowledges and agrees that all
compensation and benefits payable or otherwise provided under this Plan are
subject to forfeiture and recoupment, may be modified, may be cancelled without
payment and/or a demand for repayment of such compensation and benefits may be
made upon the Participant on the basis of: (a) any provision of the Company’s
forfeiture and recoupment policies in effect prior to the date of the
Participant’s termination or (b) if such compensation or benefits are required
to be forfeited or repaid to the Company pursuant to applicable law or
regulatory requirements as in effect from time to time. Without limiting the
generality of the foregoing, if the Board or any appropriate committee thereof
determines that any fraud or intentional misconduct by the Participant was a
significant contributing factor to the Company having to restate all or a
portion of its financial statements, the Board or such committee may require
reimbursement of any bonus or incentive compensation paid to the Participant,
cause the cancellation of outstanding equity awards, and seek reimbursement of
any gains realized by the Participant on the exercise of stock options, in each
case to the extent that (i) the amount of the compensation was calculated based
upon the achievement of financial results that were subsequently reduced due to
a restatement and (ii) the amount of the compensation that would have been
awarded had the financial results been properly reported would have been lower
than the amount actually awarded.
16.Assignment; Binding Plan. The Company may assign this Plan to any successor
or assign of the Company. This Plan is not assignable by the Participant and is
binding on him or her and his or her executors and other legal representatives.
This Plan shall bind the Company and its successors and assigns and inure to the
benefit of the Participant and his or her heirs,



-16-



--------------------------------------------------------------------------------



executors, administrators, personal representatives, legatees or devisees. The
Company shall assign this Plan to any entity that acquires substantially all of
its assets or business.
17.Notice. All notices and other communications under this Plan shall be in
writing and shall be given by hand, fax, overnight commercial courier or first
class mail (certified or registered with return receipt requested), and shall be
deemed to have been sufficiently given when received by the other party
(regardless of the method of delivery, including, without limitation on the date
of transmission thereof if sent by electronic facsimile transmission and
delivery is confirmed), or if sent by registered or certified mail, postage and
fees prepaid, on the earlier of the date of receipt or the fifth business day
after mailing. Such notices shall be addressed as follows:
If to the Company:
Century Aluminum Company
 
One South Wacker Drive
Suite 1000
Chicago, Illinois 60606
Attention:  General Counsel
Facsimile:  312-696-3101
If to the Participant:
to the Participant’s address contained in the personnel records of the Company

Any party may change such party’s address for notices by notice duly given
pursuant hereto.
18.Entire Plan. This Plan contains the entire agreement of the parties relating
to the subject matter hereof and supersedes all oral or written prior
discussions, agreements and understandings of every nature with respect thereto.
19.Waiver. The failure of any party hereto at any time or times to require
performance of any provision hereof shall in no manner affect the right of such
party at a later time to enforce the same. No waiver by any party of the breach
of any term or covenant contained in this Plan, whether by conduct or otherwise,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Plan.
20.Withholding. Notwithstanding any other provision of this Plan, the Company
may withhold from amounts payable under this Plan all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.
21.Governing Law. This Plan is intended to be a “employee welfare benefit plan”
or exempt as a "top hat" pension benefit plan under subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and shall be
interpreted, administered and enforced in accordance with ERISA. It is expressly
intended that ERISA preempt the application of state laws to this Plan to the
maximum extent permitted by Section 514 of ERISA. To the extent that state law
is applicable, this Plan shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware that are applicable to
contracts made and intended to be performed within the State, notwithstanding
the principles of conflicts of law thereof or of any other jurisdiction to the
contrary and without regard to wherein the Participant may reside, where



-17-



--------------------------------------------------------------------------------



the Company is located or its business conducted or where any violation of this
Agreement occurs.
22.Dispute Resolution.
(a)    Arbitration.
(i)     The parties hereto agree that any and all disputes that may arise in
connection with, arising out of or relating to this Plan shall be submitted to
final and binding arbitration in Chicago, Illinois according to the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association at the time in effect. If there is any conflict between such rules
and procedures and this Section 22, the provisions of this Section 22 shall
prevail. The arbitration shall be conducted before a panel of three arbitrators,
one to be selected by each of the parties and the third to be selected by the
other two. The arbitrators may grant any remedy or relief, including, but not
limited to, specific performance of a contract or contractual right and
equitable or injunctive relief; provided, however, that the arbitrators shall
have no authority to order a modification or amendment of this Agreement.
Judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.
(ii)    This arbitration obligation extends to any and all claims that may arise
by and between the parties hereto or their subsidiaries, affiliates, successors
or assigns in connection with, arising out of or relating to this Plan, and
expressly extends to, without limitation, claims or causes of action for
wrongful termination, impairment of ability to compete in the open labor market,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under any State constitution, the United States
Constitution, and applicable state and federal fair employment laws, federal and
state equal employment opportunity laws, and federal and state labor statutes
and regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, ERISA, the Age Discrimination in Employment Act of 1967, as amended,
and any other state or federal law.
(iii)    The Participant understands that by participating in this Plan, the
Participant is waiving his rights to have a court determine the Participant’s
rights, including under federal, state or local statutes prohibiting employment
discrimination, including sexual harassment and discrimination on the basis of
age, race, color, religion, national origin, disability, veteran status or any
other factor prohibited by governing law. THE PARTIES HERETO HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY FOR ANY DISPUTES HEREUNDER.
(iv)    Notwithstanding the foregoing, nothing in this Section 22 shall prevent
the Company, its subsidiaries, affiliates, successors or assigns from exercising
their right to bring an action in any court of competent jurisdiction for
specific performance, injunctive or other equitable relief to compel the
Participant to comply with its obligations under Sections 10 and 11 of this
Plan.



-18-



--------------------------------------------------------------------------------



(b)    Legal Fees. If any action is brought under this Section 22, the parties
will bear the expense of deposits and advances required by the arbitrators in
equal proportions, but such amounts shall be subject to recovery as an addition
or offset to any award. For any action brought in connection with a termination
of the Participant outside of the Change in Control Protection Period and
Acquisition Protection Period, the arbitrators may award to the prevailing
party, as determined by the arbitrators, all costs, fees and expenses related to
the arbitration which have been incurred by the prevailing party, including
reasonable fees and expenses of attorneys, accountants and other professionals.
For any action brought in connection with a termination during the Change in
Control Protection Period or Acquisition Protection Period in which the
Participant prevails on at least one material claim at issue, the arbitrators
shall award to the Participant the reasonable fees and expenses of attorneys
incurred by the Participant in connection with any such claim on which the
Participant has prevailed.
23.Survival. This Plan shall survive the termination of the Participant’s
employment and the expiration of the Term to the extent necessary to give effect
to its provisions. The provisions of Sections 10 through 27 shall survive
indefinitely. The existence of any claim or cause of action by the Participant
against the Company shall not constitute and shall not be asserted as a defense
to the enforcement by the Company of this Plan.
24.Severability. In case any one or more of the provisions contained in this
Plan is, for any reason, held invalid in any respect, such invalidity shall not
affect the validity of any other provision of this Plan, and such provision
shall be deemed modified to the extent necessary to make it enforceable.
25.At Will Employment. The Participant and the Company acknowledge that, unless
specifically documented in a separate Employment Agreement, the employment of
the Participant by the Company is “at will” and nothing in this Plan shall be
construed to create for any Participant any right of continued employment with
the Company.
26.Due Authorization. The execution of this Plan has been duly authorized by the
Company by all necessary corporate action.
27. Captions. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of the Plan.







-19-



--------------------------------------------------------------------------------



Exhibit A


SEPARATION AGREEMENT
WAIVER AND RELEASE OF CLAIMS
This Waiver and Release Agreement ("Agreement") is entered into between
___________________ ("Employee") and ________________ (the "Employer")
(together, the "Parties") as of the date executed below.
Recitals


A.
Employee is a participant in that certain Executive Severance Plan adopted by
the Employer as of June 23, 2014 (the "Plan").



B.
The Plan contemplates certain severance be paid to Employee in certain
termination circumstances, subject to the condition that Employee release the
Employer and related parties of any claims Employee has or may have.



Agreement


NOW, THEREFORE, in good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and subject to the terms and conditions set
forth herein, the Parties intending to be legally bound, hereby agree as
follows:


1.The Employee's employment with the Employer ceased on _________, 20__ (the
"Termination Date").
2.    The Employee understands that by signing this Agreement, Employee is
agreeing to all of the provisions stated in the Agreement, and has read and
understood each provision.
3.    Employee understands that this Agreement is a release and waiver contract
and that this document is legally binding.
4.    This Agreement applies only to claims which accrue or have accrued prior
to the date that this Agreement is signed.
5.    In exchange for the Employee's promises in this Agreement, if it is signed
on or before 45 (forty five) days following the Termination Date, and is not
revoked within 7 days after it is signed by Employee, the Employer agrees to
tender to Employee the severance benefits (the "Severance Benefits") as set
forth in the Plan. If it is not signed in that timeframe, or is revoked, no
Severance Benefits will be paid or due.
6.    Employee agrees that the execution of this Agreement is a condition to
Employee's receipt of the Severance Benefits and that the Severance Benefits
tendered under the Plan constitute fair and adequate consideration for the
execution of this Agreement, and the




--------------------------------------------------------------------------------



Severance Benefits are in addition to payments and benefits to which the
Employee is otherwise entitled.
7.    Employee is hereby advised in writing by this Agreement to consult with an
attorney before signing.
8.    The parties understand that: (i) Employee shall have 45 (forty five) days
following the Termination Date to consider this Agreement before signing; (ii)
Employee shall have 7 (seven) days in which to revoke this Agreement after
signing; (iii) this Agreement shall not be effective until the expiration of 7
(seven) days after signing and then only if it is not revoked in that period;
and, (iv) all amounts payable hereunder shall be paid in accordance with the
Plan. Employee may revoke this Agreement by written notice to ______________, at
_________________on or before that 7th day.
9.    Employee expressly waives all rights under Section 1542 of the Civil Code
of the State of California, which reads as follows:
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."
Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of each and all of the
Releasees, Employee expressly acknowledges that this Agreement is intended to
include and does include in its effect, without limitation, all claims which
Employee does not know or suspect to exist in Employee's favor at the time
Employee signed this Agreement and that this Agreement contemplates the
extinguishment of all such claims.
10.    The waiver and release provisions of this Agreement shall also apply to
all state or federal common law claims, whether known or unknown, including but
not limited to, claims for wages, benefits, stock options, profit sharing,
wrongful discharge, breach of contract, breach of any implied covenants,
defamation, or any other claim which relates to or arises out of the employment
relationship.
11.    Delaware law and federal law, where applicable, shall govern the
enforcement and interpretation of this Agreement.
12.    If any term of this Agreement shall be determined unconscionable or
unenforceable, the remaining provisions will remain effective and legally
binding.
13.    This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof, and supersedes all negotiations,
agreements, representations, warranties, commitments, whether in writing or oral
prior to the date hereof.
14.    Employee confirms and agrees to Employee's continuing obligations under
the covenants contained in the Plan (restricting competition and solicitation,
requiring confidentiality, etc.) for the periods provided in the Plan following
the Termination Date.




--------------------------------------------------------------------------------



15.    Based upon the above statements of understanding between the parties, the
Employee, on behalf of Employee, Employee's descendants, dependents, heirs,
executors, administrators, assigns, and successors, fully, finally and forever
releases and discharges Employer, its past and present parents, subsidiaries and
affiliates, and their respective past and present predecessors, successors,
assigns, representatives, officers, directors, stockholders, agents and
employees (collectively, the "Releasees"), from any and all claims and rights of
any kind that Employee may have, whether now known or unknown, suspected or
unsuspected, including, but not limited to, all releasable claims arising out of
or in any way connected with Employee's employment with Employer as of the date
this Agreement is executed. These claims and rights released include, but are
not limited to, claims under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 1981, the Equal Pay Act, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, Sections 503 and 504 of the Rehabilitation Act
of 1973, Family Medical Leave Act, Employee Retirement Income Security Act, the
Occupational Safety and Health Act, the Older Workers' Benefit Protection Act,
the Workers' Adjustment and Retraining Notification Act, as amended, state,
civil or statutory laws, including any and all human rights laws and laws
against discrimination, any other federal, state or local fair employment
statute, code or ordinance, common law, contract law, tort, including, but not
limited to, fraudulent inducement to enter into this contract, and any and all
claims for attorneys' fees. Employee represents that Employee knows of no claim
that Employee has that has not been released by this paragraph.
16.    This Agreement shall in no way be construed as an admission by Employer
or Employee that it or he has acted wrongfully with respect to the other or any
other person or that either has any rights whatsoever against the other. Each
party specifically disclaims any liability to or wrongful acts against the other
or any other person acting as agent for a party in connection with Employee's
employment and termination therefrom.
17.    The release in paragraph 15 of this Agreement does not apply to any
rights to indemnification that Employee has under any directors and officers or
other insurance policy Employer maintains or under the bylaws and articles of
incorporation of Employer, and under any indemnification agreement, if any.
18.    Employee has not filed or caused to be filed any lawsuit, complaint or
charge with respect to any claim he releases in this Agreement. Employee
promises never to file or pursue a lawsuit, complaint or charge based on any
claim released by this Agreement, or assign to or enable another to file or
pursue on his behalf, except that Employee may participate in an investigation
or proceeding conducted by an agency of the United States Government or of any
state. Employee also has not assigned or transferred any claim he is releasing,
nor has he purported to do so. Employee affirms and warrants that Employee has
no workplace or work related injuries or, to his knowledge, occupational
diseases. Nothing in this Agreement will be construed to prevent Employee from
filing or participating in a charge of discrimination filed with the Equal
Employment Opportunity Commission ("EEOC") or its state equivalent; however, by
signing this Agreement, Employee waives the right to recover any monetary
damages or attorneys' fees from Employer in any claim or lawsuit brought by or
through the EEOC or its state equivalent. If Employee violates this Agreement by
suing any Releasee, Employee agrees that he will pay all costs and expenses
incurred by the Releasee for defending against the suit, including reasonable
attorney's fees.




--------------------------------------------------------------------------------



19.    Employee agrees to deliver to the Employer, within 60 days following the
Termination Date, any and all property of the Releasees in Employee's
possession, custody, or control, or that subsequently comes into Employee 's
possession, custody, or control, including all documents, recordings, keys,
credit cards, correspondence, business records, parking permits, personal
identification cards, badges, laptop, Ipad, Iphone, ironkey and any items
purchased by Employer but loaned to Employee, and similar materials and things
(including copies, whether physical or electronic).
20.    The provisions of this Agreement can be severed, and if any part of this
Agreement is found to be unenforceable, the remainder of this Agreement will
continue to be valid and effective. Employee consents to the exclusive
jurisdiction and venue of courts located in ____________, ___________, and
agrees to waive any argument of lack of personal jurisdiction or forum
non-conveniens with respect to any claim or controversy arising out of or
relating to this Agreement, Employee's employment or separation from employment
with Employer.
21.    Employee agrees to cooperate fully, completely, and without the necessity
of subpoena or other compulsion to assist the Releasees in the defense of any
and all lawsuits, administrative charges, or actions, claims, demands, or other
causes of action brought against any Releasees by any third party, including
governmental agencies, and arising out of events that are alleged to have
occurred during, or which relate to, Employee's employment with Employer.
Employee agrees to notify the Employer's General Counsel in the event Employee
is compelled to testify in any legal action involving a Releasee, so that
Employer may take appropriate steps, if necessary, to keep such testimony
confidential.
EMPLOYEE SHOULD READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS THROUGH THE EFFECTIVE DATE. EMPLOYEE IS STRONGLY ADVISED TO
CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS DOCUMENT.








Date:                


EMPLOYEE




________________________________










Date:                


EMPLOYER




BY: ________________________________
ITS: ________________________________


 







